Upon consideration of the petition filed by Defendant on the 29th of July 2016 in this matter for a writ of certiorari to review the order of the Superior Court, Warren County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 8th of December 2016."
Ervin, J. recused
The following order has been entered on the motion filed on the 3rd of August 2016 by Defendant for de novo Review:
"Motion Denied by order of the Court in conference, this the 8th of December 2016."
Ervin, J. recused